Case 1:20-cv-20256-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.:

CHRISTOPHER JAMISON, and all
others similarly situated pursuant to
29 U.S.C. §216(b),

Plaintiff,
VS.

AMERICAN SECURITY GROUP A-1, INC.
d/b/a A-1 LOCK AND KEY, a Florida
corporation, and MICHAEL NETTLES, an
individual,

Defendants,

/
/

 

COMPLAINT
Plaintiff, CHRISTOPHER JAMISON (‘Plaintiff’), on behalf of himself and all others
similarly situated, pursuant to 29 U.S.C. §216(b), files the following Complaint against
Defendants, AMERICAN SECURITY GROUP A-1, INC. d/b/a A-1 LOCK AND KEY, and
MICHAEL NETTLES (“Defendants”), and alleges:
1. This is an action arising under the Fair Labor Standards Act, 29 U.S.C. §§201-216 (the
“FLSA”), as well as Chapter 448.110, Flonda Statutes.
2. At all times material hereto, Plaintiff was and is a resident of Miami-Dade County, Flonda,
over the age of 18 years, and otherwise sui juris.
3. At all times material hereto, Defendant, AMERICAN SECURITY GROUP A-1, INC. d/b/a

A-1 LOCK AND KEY (“A-1”), was and is a Florida corporation located within Miami-Dade
Case 1:20-cv-20256-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 6

County, Florida, and transacting business within Miami-Dade County, Florida, which is
located within this District.

4. Atall times material hereto, Defendant, MICHAEL NETTLES (“NETTLES”), was and is a
resident of this District, operating the Defendant company, A-!, within Miami-Dade County,
Florida, over the age of 18 years, and otherwise sui juris.

5. At all times material hereto, upon information and belief, A-1 was the FLSA employer during
Plaintiff's relevant period of employment.

6. NETTLES is the corporate officer and/or owner and/or manager or managing member of the
Defendant company and runs and has ultimate control and decision making authority over A-

dl for the relevant time period, and was responsible for setting and paying Plaintiff's wages for
the relevant time period, and had ultimate control and authority over Plaintiff's work and work
schedule, and was therefore Plaintiff's employer as defined by 29 U.S.C. §203(d) during the
relevant employment period.

7. Defendants’ business activities involved those to which the FLSA applies. The Defendants’
business and Plaintiff's work for the Defendants affected interstate commerce because the
materials and goods used on a constant and/or continuous basis moved through interstate
commerce prior to or subsequent to Plaintiff's use of the same. Plaintiffs work for the
Defendants was in and/or so closely related to interstate commerce while he worked for the
Defendants that the FLSA clearly applies to Plaintiff's work for the Defendants in this case.

8. Defendants regularly employed two or more employees during the relevant time period who
handled goods or materials similar to those handled by Plaintiff or used the instrumentalities
of interstate commerce or the mails, thus making Defendants’ business an enterprise covered

by the FLSA.
Case 1:20-cv-20256-XXXX Document1 Entered on FLSD Docket 01/21/2020 Page 3 of 6

9.

10.

11.

12.

13.

14.

15.

16.

Upon information and belief, the Defendants’ corporation grossed or did business in excess of
$500,000.00 annually during the relevant time period.

Plaintiff and all similarly situated individuals’ duties involved being dispatched to assist
motorists who had become locked out of their vehicles. Plaintiff and all other similarly situated
individuals were supplied with the tools of the trade, as well as a vehicle, all of which moved
through, and upon the instruments of, interstate commerce.

During his working hours, Plaintiff and all similarly situated individuals were required to be
on the road in a vehicle assigned by Defendants and prepared to meet stranded motonsts when
such calls came through. Defendant and all similarly situated individuals were paid a piecemeal
rate for each vehicle serviced; in the case of the Plaintiff, the rate was between $3.00-$4.00 per
vehicle. This piecemeal rate of pay never covered minimum wage or the required overtime pay
during Plaintiff's employment with Defendants.

All acts and omissions giving rise to this dispute took place within Miami-Dade County,
Florida, and A-1 is headquartered and doing business in Miami-Dade County, Florida.
Jurisdiction is proper within the Southern District of Florida pursuant to 29 U.S.C. §216(b),
and 28 U.S.C. §§1331 and 1337.

Venue is proper within this District pursuant to 29 U.S.C. §216(b) and 28 U.S.C. §1391(b).

COUNT 1:
FEDERAL OVERTIME WAGE LAW VIOLATIONS

Plaintiff re-avers and re-alleges Paragraphs | through 14 above, as though fully set forth herein.
This case is brought as a collective action pursuant to 29 U.S.C. §216(b) inasmuch as, upon
information and belief, Defendants have employed numerous other employees, similarly

situated to the Plaintiff, who have not been paid overtime for work performed in excess of 40

7

 
Case 1:20-cv:20256-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 6

hours during the time period commencing three years prior to the filing of this Complaint
through the date on which this Complaint was filed.

17.29 U.S.C. §207(a)(1) states, inter alia, that “if an employer employs an employee for more
than 40 hours in any work week, the employer must compensate the employee for hours in
excess of 40 at the rate of at least one and one and half times the employee’s regular rate...”

18. Defendants’ failure, through today’s date, to pay amounts owed pursuant to the Fair Labor
Standards Act, is willful and intentional. Defendants knew of the overtime requirements of
the Act and either intentionally avoided or recklessly failed to investigate proper payroll
practices as they relate to the law. Accordingly, Plaintiff is entitled, and specifically requests,
liquidated damages in an amount equal to double the unpaid time and a half that is due and
owing. Plaintiff further requests all reasonable attorney’s fees and litigation costs from the
Defendants, jointly and severally, pursuant to the FLSA as cited above, with all amounts set
forth hereinabove to be proven at trial, in a trial by jury, and for entry of judgment for such
other amounts as this Court deems just and equitable under the circumstances.

19. Further, upon information and belief, Defendants have employed other individuals during the
subject time period, and each of these individuals was not paid a full and proper overtime wage
as required by Florida and Federal law, and Plaintiff reserves the right to add additional persons
to this action plaintiffs, and to move this Court for certification of a collective action.

WHEREFORE, Plaintiff, CHRISTOPHER JAMISON, respectfully requests certification
of a collective action of all current and former employees of Defendants, AMERICAN

SECURITY GROUP A-1, INC. d/b/a A-1 LOCK AND KEY and MICHAEL NETTLES, and

award Plaintiff and the collective double all unpaid overtime wages as provided by the Fair Labor

Standards Act, as well as all reasonable attorney’s fees and litigation costs from the Defendants,
Case 1:20-cv-20256-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 6

AMERICAN SECURITY GROUP A-1, INC. d/b/a A-1 LOCK AND KEY and MICHAEL
NETTLES, jointly and severally, pursuant to the Fair Labor Standards Act, and judgment for all
such other amounts as this Court may deem and equitable under the circumstances.

COUNT I:
FEDERAL MINIMUM WAGE VIOLATIONS

20. Plaintiffre-avers and re-alleges Paragraphs | through 14 above, as though fully set forth herein.
21. Defendants have failed to pay Plaintiff and all similarly situated individuals a minimum wage
as required by federal law, for one or more weeks of work for the Defendants in this case.

22. Defendants were and are well aware for the federal minimum wage requirements, and therefore

willfully failed to pay Plaintiff and all similarly situated individuals a minimum wage for one
or more weeks of work, in violation of 29 U.S.C. §206.
WHEREFORE, Plaintiff, CHRISTOPHER JAMISON, respectfully requests that this
Court certify a collective action of all current and former employees of Defendants, AMERICAN
SECURITY GROUP A-1, INC. d/b/a A-1 LOCK AND KEY and MICHAEL NETTLES, who
were not paid in conformity with federal minimum wage standards, and award Plaintiff, as well as
the collective, double unpaid minimum wages owed by Defendants as provided by the Fair Labor
Standards Act, as well as all reasonable attorney’s fees and litigation costs, pursuant to the Fair
Labor Standards Act, and judgment for all such other amounts as this Court may deem and
equitable under the circumstances.

COUNTIE:
FLORIDA MINIMUM WAGE VIOLATIONS

23. Plaintiff re-avers and re-alleges Paragraphs | through 14 above, as though fully set forth herein.
24. Defendants have failed to pay Plaintiff a minimum wage as required by Flonda law, for one or

more weeks of work for the Defendants in this case.
Case 1:20-cv-20256-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 6

25. Defendants were and are well aware for the Florida minimum wage requirements, and willfully
failed to pay Plaintiff and all similarly situated individuals a minimum wage for one or more
weeks of work, in violation, inter alia, of the Florida Constitution, Article X, Section 24.

WHEREFORE, Plaintiff, CHRISTOPHER JAMISON, respectfully requests that this

Court require Defendants, AMERICAN SECURITY GROUP A-1, INC. d/b/a A-1 LOCK AND

KEY and MICHAEL NETTLES, to pay al] double unpaid minimum wages owed by Defendants

as provided by Florida law, as well as all reasonable attorney’s fees and litigation costs, pursuant

to Florida law, and judgment for all such other amounts as this Court may deem and equitable
under the circumstances.
JURY TRIAL DEMAND
Plaintiff hereby requests and demands a trial by jury on all such claims.
DATED this/\' day of January 2020.
Respectfully Submitted,
Law Offices of Nolan Klein, P.A.
Attorneys for Plaintiff
5550 Glades Rd., Ste 500
Boca Raton, Florida 33431
PH: (954) 745-0588
By: _/s/ Nolan K. Klein
NOLAN K. KLEIN
Florida Bar No. 647977
klein@nklegal.com
amy(@nklegal.com

VERIFICATION

Thereby swear or affirm that the allegations set forth above are true and correct to the

best of my knowledge, information, and belief. a vA ee
oo ao \

Co = eg a a ee
CHRISTOPHER J AMISON

 
